DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 12/06/2021 has been entered. Claims 1, 10, 19 and 28 have been amended. Claims 2, 11, 20, 29 and 37-40 have been canceled. Claims 1, 3-10, 12-19, 21-28 and 30-36 are allowable in the application. 

Response to Arguments
Applicant's arguments filed 12/06/2021, have been fully considered and entered and they are persuasive.

Allowable Subject Matter
Claims 1, 3-10, 12-19, 21-28 and 30-36 are allowed.
The following is an examiner’s statement of reasons for allowance of Independent Claim(s) 1, 10, 19 and 28:
The closest prior art, Sze et al. (US 20130177069 A1), in view of NGUYEN et al. (US 20140362925 A1) and further in view of Sole et al. (Joel Sole, Rajan Joshi, Nguyen Nguyen, Tianying Ji, Marta Karczewicz, Gordon Clare, Felix Henry, and Alberto Duenas, “Transform Coefficient Coding in HEVC”, IEEE TRANSACTIONS ON CIRCUITS AND SYSTEMS FOR VIDEO TECHNOLOGY, VOL. 22, NO. 12, DECEMBER 2012), does not teach “deriving a value for a Rice parameter based on a sum of absolute values of neighboring coefficients to the coefficient; determining, based on the value for the Rice parameter, a variable 
None of the prior art teach or fairly suggest the above mentioned specific limitations in combination with the other limitation of Claim(s) 1, 10, 19 and 28. Although the other limitations are used in the art, none of the prior art of record teach or provide motivation to combine to reach a similar result.
Claims 3-9, 12-18, 21-27 and 30-36 include the above-described allowable subject matter for being dependent on independent Claim(s) 1, 10, 19 and 28.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419